Citation Nr: 0014843	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-08 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected seizure disorder, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for the service-
connected residuals of an injury to the dorsal spine, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the service-
connected fracture of the right patella, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for the 
service-connected cervical spine strain.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to December 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision of the RO.  



REMAND

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Court has also stated that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The veteran was most recently afforded a VA examination for 
his right patella and spine in March 1997.  The Board finds, 
however, that the examination was inadequate due to the 
failure of the examiner to adequately indicate whether the 
veteran demonstrated any pain on movement, and whether there 
was any evidence of weakness, excess fatigability or 
incoordination on movement.  When a medical examination 
report "does not contain sufficient detail," the 
adjudicator is required to "return the report as inadequate 
for evaluation purposes."  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Hence, the Board finds that the veteran should be 
afforded another VA orthopedic examination in accordance with 
the procedures outlined herein.  

Specifically, the Board notes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (1999), and clinical findings must be expressed 
in terms of the degree of additional range-of-motion loss due 
to any pain on use, incoordination, weakness, fatigability, 
or pain during flare-ups.  See DeLuca.  As a result, the 
examination should include a medical opinion as to whether 
the veteran's spinal and right patella disabilities are 
manifested by pain with use, weakened movement, excess 
fatigability, incoordination or any other functionally 
disabling symptoms.  Additionally, and most importantly, this 
opinion should be expressed in terms of additional range-of-
motion loss beyond that already demonstrated clinically.  In 
other words, any functional loss found, such as the pain 
complained of by the veteran, must be quantified as 
additional loss of motion.  DeLuca, supra.  In addition, any 
pertinent treatment records should be obtained for review.  

The Board notes that the examiner indicated that comments for 
DeLuca would be speculative.  The report did not include any 
indication of the veteran's pain and the effects of that pain 
on the veteran's right patella or spine.  Although the Board 
is appreciative of the examiner's concerns as to speculation, 
under DeLuca, a determination concerning the level of 
disability caused by pain needs to be made at some level.  
The medical professional who is personally examining the 
veteran certainly is the person most qualified to provide 
such an opinion.  Even if an exact determination is 
impossible, an approximation based on the examiner's medical 
judgment is the best evidence available.  The Board and the 
RO cannot make unsupported medical determinations referable 
to the veteran's disability to be rated under the schedular 
criteria. 

The Board also notes that, as stated in 38 C.F.R. § 4.21 
(1999), coordination of rating with impairment of function is 
expected in all instances.  All disabilities must be fully 
evaluated.  To that end, multiple ratings for symptoms of a 
single disabling condition are permitted.  However, 
symptomatology listed as criteria under one diagnostic code 
cannot be duplicative of, or overlap, the symptomatology 
listed as criteria under another diagnostic code.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has issued a precedential opinion that 
assignment of multiple evaluations for limitation of knee 
motion (Diagnostic Codes 5260 and 5261) and for subluxation 
or lateral instability (under Diagnostic Code 5257) does not 
violate the prohibition against pyramiding in 38 C.F.R. 
§ 4.14 (1999).  O.G.C. Prec. 23-97 (Jul. 24, 1997).  

With respect to evaluation of the veteran's seizure disorder, 
the Board notes that the veteran has not been afforded a VA 
examination since the inception of his claim in February 
1995.  A VA outpatient treatment record submitted in support 
of the veteran's claim and dated in December 1995 indicates, 
however, that the veteran was suffering from seizures on the 
order of once per month.  In light of this evidence, the 
Board finds that a contemporaneous examination to determine 
the current severity of the veteran's service-connected 
seizure disorder, as well as the obtaining of all records of 
treatment for the service-connected seizure disorder, would 
materially assist in the adjudication of the veteran's claim.  

Finally, the Board notes that as the TDIU issue is 
inextricably intertwined with the other issues on appeal, 
consideration of the TDIU issue should be deferred until the 
other issues are resolved.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected seizure disorder 
and right patella and spinal disabilities 
since February 1995.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity of the 
service-connected right patella and 
spinal disabilities.  The claims folder 
should be made available to the examiner 
prior to the examination.  All indicated 
tests must be performed, and the 
examination must include complete range 
of motion testing.  In addition to noting 
range of motion, the examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss due to any of the following:  
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  In 
addition, based on his/her review of the 
case, it is requested that the examiner 
express a medical opinion as to the 
degree of industrial incapacity caused by 
the service-connected right patella and 
spinal disabilities to include an opinion 
as to whether these service-connected 
disabilities alone prevent the veteran 
from securing and following substantially 
gainful employment.  Complete rationale 
for the opinions expressed should be 
provided.  

3.  The veteran should then be scheduled 
for a VA neurology examination to 
determine the current severity of his 
service-connected seizure disorder.  All 
indicated testing in this regard should 
be completed.  The claims folder should 
be made available to the examiner for 
review before the examination.  All 
indicated tests and studies are to be 
conducted, and all findings should be 
reported in detail.  The RO should 
provide the examiner with a copy of the 
rating criteria of Diagnostic Code 8911.  
A complete history and description of any 
recent seizure activity also should be 
documented in detail.  The examiner 
should determine and report the type and 
frequency of attacks as accurately as 
possible, since severity of disability 
for rating purposes is dependent upon 
type, frequency, duration, and sequelae 
of seizures.  The examiner should note 
the frequency of either major seizures 
and/or minor seizures for which there is 
clinical evidence.  Based on his/her 
review of the case, it is requested that 
the examiner express a medical opinion as 
to the degree of industrial incapacity 
caused by the service-connected seizure 
disorder, to include an opinion as to 
whether this service-connected disability 
alone prevents the veteran from securing 
and following substantially gainful 
employment.  The examiner should report 
detailed findings and provide a complete 
rationale for all opinions expressed.  

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all of 
the evidence of record.  Consideration 
should be given to 38 C.F.R. §§ 4.40 and 
4.45, the provisions of DeLuca, and, if 
there is evidence of lateral instability 
of the right knee together with 
limitation of motion, the provisions of 
VAOPGCPREC 23-97.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. J. ALIBRANDO
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




